—In an action, inter alia, to recover rents *506due under a lease, the defendants appeal from an order of the Supreme Court, Queens County (Dunkin, J.), dated April 7, 1994, which, among other things, granted the motion of the plaintiff to preliminarily enjoin them from denying the plaintiff access to the premises leased by them from the plaintiff and directed them to pay the sum of $39,212.50 to the plaintiff for arrears in rent.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendants’ contentions, the Supreme Court properly granted the motion of the plaintiff for a preliminary injunction enjoining the defendants from denying the plaintiff access to the leased premises. The lease provides the plaintiff with the right to enter the premises to make repairs. Additionally, the court properly directed the defendants to pay arrears in rent to be held in the escrow account of the plaintiff’s attorney since the defendants agreed at the hearing on January 25, 1994, to do so. Balletta, J. P., Rosenblatt, Pizzuto, Joy and Altman, JJ., concur.